PUBLISH
                        IN THE UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                                       __________
                                                                    FILED
                                      No. 94-6652            U.S. COURT OF APPEALS
                                      __________               ELEVENTH CIRCUIT
                                                                    3/01/99
                             D.C. Docket No. 93-00310 CR N11    THOMAS K. KAHN
                                                                     CLERK
UNITED STATES OF AMERICA,
                                                           Plaintiff-Appellee,

               versus

CLENNON MATTHEWS,
a.k.a. “Big C”; WILLIAM D. THRASH, JODY MOORE, et al.,

                                                           Defendants-Appellants.

                                  ___________________

                                      No. 94-7047
                                 ____________________
                                D.C. Docket No. 93-310-N

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

      versus

J.W. MOORE; JAMES MOORE, a.k.a. “Buster”;
FRANCIS WILLIAMS;

                                                           Defendants-Appellants.




                                           1
                                         ____________________

                                              No. 94-7051
                                         ____________________
                                        D.C. Docket No. 93-310-N

UNITED STATES OF AMERICA,

                                                                             Plaintiff-Appellee,

        versus

ARLUTHA W. SMILEY,

                                                                             Defendant-Appellant.

                                          ___________________

                                              No. 94-7055
                                         ___________________
                                        D.C. Docket No. 93-310-N

UNITED STATES OF AMERICA,
                                                                             Plaintiff-Appellee,

        versus

ROSA MAE SMILEY WILLIAMS,

                                                                             Defendant-Appellant.
                                                __________

                         Appeals from the United States District Court for the
                                    Northern District of Alabama
                                           ___________
                                          (March 1, 1999)

Before EDMONDSON and BIRCH, Circuit Judges, and MORAN*, Senior District Judge.

MORAN, Senior District Judge:


        *
          Honorable James B. Moran, Senior U.S. District Judge for the Northern District of Illinois, sitting by
designation.

                                                       2
                 FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       During 1989, as the result of several individual arrests for drug offenses, the Andalusia Police

Department became aware of a large group of people engaged in the distribution of crack cocaine

in Laurel Hill, Florida, along Ebenezer Road. The illegal drug transactions primarily took place in

an area referred to as the “Quarters,” which consisted of two mobile home trailer parks, Rosa Mae’s

Trailer Park and Mary Lou’s Trailer Park, and the abutting stretch of Ebenezer. The Andalusia

Police Department and the Okaloosa County Sheriff’s Office engaged in a joint undercover

investigation and discovered that the primary supplier for the area was Rosa Mae Smiley Williams,

who assumed that position after the arrest of another major dealer in the area, Chico Moore, and

whose trailer was used as a base of operations for the cocaine distribution efforts of various dealers

as well as a storage place for narcotics, weapons and cash. From 1989 to 1993 the police carried out

extensive video and audio surveillance, meticulously documented scores of drug transactions

involving every person who was eventually indicted, and used informants to effect controlled

transactions. On December 9 and 10, 1993, local and federal law enforcement cooperated to arrest

many members of the conspiracy.

       As a result of that investigation, and as amply supported by the evidence presented at trial,

the government concluded that Rosa Mae Smiley Williams, Chico Fernandez Moore and J.W. Moore

obtained their supply of cocaine and cocaine base from unindicted sources in Marianna and Miami,

Florida, and elsewhere. Rosa Mae Williams and J.W. Moore were also supplied by Chico Moore.

J.W. Moore, Chico Moore and Rosa Mae Williams would distribute drugs among the remaining

defendants. Delacey Caldwell, who became a witness for the government at trial, was the “main”

drug runner for Rosa Mae Williams. He would also carry weapons to protect himself, the drugs, and


                                                  3
others members of the drug ring who worked with him. Claudell Smiley, Arlutha Smiley, and

Clennon Matthews also dealt substantial quantities of narcotics they bought from or were fronted by

Chico Moore, and Arlutha would on occasion use stolen property to buy drugs. James Buster Moore

and Jody Moore bought drugs for redistribution from Chico Moore, Rosa Mae Williams, Claudell

Smiley, Clennon Matthews and J.W. Moore, the “major”dealers. Most of the other defendants were

“runners” who would buy small quantities of cocaine to both redistribute to individuals along

Ebenezer Road and use personally. They would either pay for these quantities with cash or the

dealers would “front” the cocaine to the runners, who then sold the drugs and returned the profits to

the dealer. In exchange for selling the cocaine, the runner would be allowed to keep a portion of the

proceeds or a small piece of crack (sometimes referred to as a “piece” or a “cookie.”)

       On December 8, 1993, the United States filed an indictment in the District Court of the

United States for the Middle District of Alabama, Northern District, charging twenty-seven co-

defendants with conspiring to distribute and possess cocaine and cocaine base in violation of 21

U.S.C. §841(a)(1) and §846. Immediately prior to trial, several of the co-defendants pleaded guilty,

including Rosa Mae Smiley Williams, Chico Fernandez Moore, Bridgett Chapple, Delacy Caldwell

and Clennon Matthews. These defendants entered plea agreements with the United States Attorney

wherein they agreed to provide complete and truthful information about the other members of the

drug trade in exchange for the prosecution’s promise to request a downward departure at sentencing.

Arlutha Smiley and Clarence Smiley subsequently pleaded guilty as well, entering similar plea

agreements. Pursuant to these agreements Rosa Mae Smiley Williams and her sons, Arlutha Smiley

and Clarence Smiley, were interviewed about their knowledge of the drug trafficking activities of

the other co-conspirators, and, although they apparently gave truthful information about several of


                                                 4
the defendants, they refused to implicate Claudell Smiley (also Rosa Mae’s son). These interviews

were conducted by Captain Jerry Newton, Assistant U.S. Attorneys Louis V. Franklin and Terry F.

Moorer, and Investigator Mike Stewart of Okaloosa County Florida.

        On May 16, 1994, the trial began for the remaining defendants, including Francis Williams,

J.W. Moore, James Buster Moore, Jody Moore, William Thrash and Claudell Smiley, all of whom

were ultimately convicted. The evidence at trial consisted of the testimony of several of the

defendants’ former co-conspirators, police informants and several of the police officers and sheriff’s

department officials who had conducted the investigation of the Laurel Hill conspiracy. Chico

Moore and Delacy Caldwell, originally both co-defendants, gave testimony implicating themselves

and, between the two of them, every other defendant. Captain Jerry Newton and Sheriff’s Deputy

Mike Stewart, who jointly investigated the crime, both testified at trial to witnessing the criminal acts

of almost all of the defendants. In addition, Shirley Tanner, a former crack addict who regularly

bought, or prostituted herself to obtain, crack cocaine from the Laurel Hill group, testified in

exchange for help getting treatment for her addiction. After the trial Tanner was also given $1,000

when her mother unexpectedly needed emergency surgery and Tanner had no other means of paying

her expenses. There were numerous additional witnesses at trial.

        The defendants discussed above have now filed appeals on various grounds. The sheer scope

of this conspiracy and the vast amount of evidence admitted at trial make it impractical and

inefficient to particularly discuss the facts relating to each defendant here. Rather, we will refer to

specific portions of the record as necessary to the resolution of the various grounds for appeal.

                             ISSUES PRESENTED AND ANALYSIS

I. Motions for New Trial


                                                   5
       On August 2, 1994, the prosecution was informed that Captain Jerry Newton, one of the

officers who had been heavily involved in the investigation of the Laurel Hill conspiracy, was the

subject of an internal investigation by his employer, the Andalusia Police Department. On

November 14, 1994, Captain Newton’s employment was terminated. On January 12, 1995, the

United States sent a letter to the district court hearing the Laurel Hill case, informing it of Newton’s

termination and outlining the charges against him, which were (1) the falsification of records

pertaining to the payment of confidential informants, ostensibly in other, unrelated cases; and (2)

false statements made to Police Chief Jerry Williamson concerning witness fees and other

reimbursements paid to Captain Newton in this case. The court set a hearing for February 16, 1995,

which was continued until March 15-16, 1995, to allow further investigation of the matter. At the

hearing, the court considered the various motions filed in response to the government’s disclosure

of Newton’s improprieties. Among other matters, the court heard motions for a new trial from both

the tried and convicted defendants, as well as those who had pleaded guilty and sought either new

sentencing hearings or the opportunity to revoke their pleas. In an order filed September 4, 1996, the

court denied these motions and numerous appellants now contest that decision. We will not reverse

the trial court’s ruling on this matter unless we find that it abused its discretion. United States v.

Jones, 913 F.2d 1552, 1565 (11th Cir. 1990).

       We will first address the claims of Clennon Matthews, Rosa Mae Williams and Arlutha

Smiley, who pleaded guilty to the conspiracy charges and agreed to give truthful statements about

other defendants in exchange for the prosecution’s promise to request on their behalf downward

departures at sentencing. The government honored its plea agreement with Clennon Matthews, but

refused to move for a downward departure for Rosa Mae and Arlutha Smiley because the statements


                                                   6
they made were not entirely truthful. Specifically, the latter defendants stated that they were

unaware of the nature and extent of their son/brother’s, Claudell Smiley’s, involvement in the

conspiracy, when other evidence clearly indicated that this was not true (interviews, Rosa Mae

Smiley Williams, 3/25/94; Arlutha Smiley, 4/25/94 and 3/3l/94). On appeal, the three defendants

claim they are either entitled to a new sentencing hearing or to revoke their pleas altogether.

Clennon Matthews argues that he would not have pleaded guilty had he known about Captain Jerry

Newton’s corruption, and Rosa Mae Williams and Arlutha Smiley claim prejudice because Captain

Newton participated in taking their statements, from which statements the prosecution concluded that

the defendants were not being completely truthful. Matthews, Williams and Smiley argue, in

essence, that the prosecution was required to disclose Detective Newton’s suspension under Brady

v. Maryland. 373 U.S. 83, 87 (1963).

       The district court denied the request for a new trial, relying on the traditional rule that by

accepting a guilty plea a defendant waives all non-jurisdictional defenses. See Martin v. Kemp, 760

F.2d 1244, 1246 (11th Cir. 1985). Relying on a Fifth Circuit opinion, the court further noted that

the defendants who pleaded guilty had, in doing so, waived their right to trial and consequently could

not seek a new one. See Williams v. United States, 290 F.2d 217, 218 (5th Cir. 1961).

       Although usually stated as axiomatic, the rule that a defendant who pleads guilty waives all

non-jurisdictional defenses is not absolute. See, e.g., United States v. Kaiser, 893 F.2d 1300 (11th

Cir. 1990) (challenges to convictions upon guilty pleas are limited to whether the underlying plea

was counseled and voluntary); United States v. Wright, 43 F.3d 491 (10th Cir. 1994) (plea of guilty

does not prevent defendant from arguing that his claim was improperly induced); Acha v. United




                                                  7
States, 910 F.2d 28 (1st Cir. 1990) (guilty plea does not prevent defendant from raising claim for

ineffective assistance of counsel in the process by which the plea was accepted).

       We do not need to decide today, however, whether a guilty plea waives a defendant’s claim

under Brady, or -- assuming that a Brady claim is not waived by a guilty plea – whether the Brady

material must be known to the prosecution before the plea or merely before sentencing. Nor do we

need to decide whether a suspension, like Detective Newton’s suspension, is sufficiently material

to mandate Brady disclosure. Even if we accept that a guilty plea does not waive a defendant’s

Brady claim, that Brady information learned by the prosecutors after the plea but before sentencing

must be disclosed, and that Detective Newton’s suspension is material enough to require disclosure

under Brady, the defendants’ arguments must still be rejected.

       First, Clennon Matthews’ plea and sentencing both occurred prior to August 2, 1994, the date

upon which the prosecution acknowledges that it became aware of the disciplinary investigation of

Detective Newton. Matthews does not argue that the police department’s knowledge of the

investigation was imputed to the prosecution prior to this date, and he has not otherwise shown that

the prosecution knew of the investigation at either the time of his plea or his sentencing. Moreover,

there is no indication in Clennon Matthews’ sentencing record1 that the court relied on Officer

Newton’s testimony or his role in the investigation. Rather, the transcript reveals that the

government’s evidence against Matthews consisted primarily of statements by Chico Moore, Shirley

Tanner and Deputy Michael Stewart. Accordingly, there is no reason to believe that a disclosure of




       1
       The transcript of Clennon Matthews’ sentencing hearing, dated July 13, 1994, before Judge
Ira DeMent, can be found at Volume 27 of the trial record.
                                                 8
the police department’s investigation of Officer Newton would have affected Matthew’s decision

to plea.

           Similarly, Rosa Mae Williams and Arlutha Smiley pleaded guilty on March 14 and April 21,

1994, months before the government was made aware of the Newton information.               Thus, the

government’s obligation to disclose, if any, had not arisen. Unlike Matthews, however, Williams

and Smiley were sentenced October 19 and October 20, 1994. In essence, these appellants argue that

they are entitled to a new sentencing hearing because, if it had been made aware of Newton’s

dishonesty, the sentencing court would have been less likely to honor the prosecution’s request that

their plea agreements be disregarded on the ground that Williams and Smiley had failed to provide

truthful statements about the activities of other members of the conspiracy, particularly Claudell

Smiley.

           We disagree. Even if we continue to assume that Williams and Smiley can raise a Brady

claim after pleading guilty, that Brady information learned by the prosecution after the plea must be

disclosed, and that Brady would require disclosing Detective Newton’s suspension, the alleged error

is harmless. Had the internal investigation been disclosed, it is unlikely that the government would

have used Newton at sentencing. Even without considering Newton’s testimony, however, the

transcript contains overwhelming evidence implicating both Arlutha Smiley and Rosa Mae Williams

in the conspiracy and indicating that they would have been aware of Claudell Smiley’s involvement.2

Further, Captain Newton’s involvement in every aspect of the events relevant to the pleas and

sentencing is independently corroborated by other evidence. The transcripts indicate that Okaloosa



           2
         Such evidence is detailed infra in Section VI, where appellants’ sentencing claims are
addressed, and we consequently need not review the supporting facts here.
                                                  9
County Sheriff’s Deputy Stewart was present at both interviews of Arlutha Smiley, on March 31 and

April 25, 1994. And the interview of Rosa Mae Williams, who was apparently interviewed by

Newton alone and thus presents the most obvious point at which he could have influenced or

misrepresented the content of her statement, was recorded and transcribed. The trial record indicates

that the sentencing judge was presented with the transcripts of these interviews and had the

opportunity to independently assess what the witnesses said. Moreover, between the trial and the

hearing, the court considered the testimony of numerous witnesses who contradicted the statements

Arlutha and Rosa Mae made about their relationship with Claudell, among others. For these reasons,

information about the police department’s internal investigation of Captain Newton’s dishonest

conduct does not warrant a revocation of their pleas or new sentencing hearings.

        With respect to the defendants found guilty at trial, we find for the same reasons that it is not

reasonably probable that a disclosure of the information at issue would have changed the outcome

of the trial or the sentences of those convicted. As with the pleas discussed above, at the time of trial

the government was unaware that Newton was the subject of investigation. Moreover, any testimony

provided by Newton was corroborated, often by multiple witnesses. Even if we disregard Newton’s

testimony entirely, the testimony of Shirley Tanner, Delacey Caldwell and Chico Moore provides

ample evidence upon which the jury could have based its decision to convict. We accordingly

conclude that the internal investigation of Officer Newton was not material under the Supreme

Court’s Brady decision.

II. Exclusion of Shirley Tanner’s Arrest

        One of the government’s chief witnesses at trial was Shirley Tanner, a drug addict who

cooperated with the police during the conspiracy investigation and participated in controlled


                                                   10
undercover drug buys from almost all of the defendants. When questioned about her motives for

testifying, Tanner stated that she cooperated with the government because they promised to put her

in a drug rehabilitation program and help her get her life back together. At trial defendants sought

to admit Covington County docket sheets indicating that at one time Tanner had been arrested for

the unauthorized use of a vehicle.     Relying on Federal Rules of Evidence 405(b) and 608(b),

defendants intended to use such evidence to show that the charges against Tanner were dropped in

exchange for her cooperation in the conspiracy case and that was her true motive for testifying.

Defendants’ attorneys, however, were unable to show any connection between the government’s

previous failure to bring charges on the matter of the unauthorized use of a vehicle and Tanner’s

participation in the conspiracy case (Rec.17:1184). Moreover, both Tanner and the prosecution

maintained (and offered proof) that the docket sheets were in error and that Tanner was never

charged in relation to the crime, which they claimed had arisen from a misunderstanding with the

owner of the vehicle and was for that reason dropped. The trial judge allowed the defense to

extensively question Tanner about the unauthorized-use accusations and her role in taking the

vehicle, but once Tanner had specifically denied that she was arrested, the court refused to let the

defense question her further about whether she was arrested or admit documentary evidence to that

effect. (Rec.17:1180-92).

       Federal Rule of Evidence 405 generally prohibits the use of specific prior acts as proof of

character to show action in conformity with a character trait evidenced by the behavior. Evidence

of prior conduct may, however, be used as circumstantial evidence of a non-character issue, such as

motive, intent, opportunity, knowledge, or other issues material to the charge. Where impeachment

is concerned, Rule 608(b) provides that the trial court may in its discretion permit questioning about


                                                 11
a witness’ prior bad acts on cross-examination, if the acts bear on the witness’ character for

truthfulness. If the witness denies the conduct, such acts may not be proved by extrinsic evidence

and the questioning party must take the witness’ answer, United States v. Cohen, 631 F.2d 1223,

1175-76 (5th Cir. 1980); United States v. Herzberg, 558 F.2d 1219, 1223-24 (5th Cir. 1977), unless

the evidence would be otherwise admissible as bearing on a material issue of the case. U.S. v. Calle,

822 F.2d 1016, 1021 (11th Cir. 1987). Limitations on the scope and extent of cross-examination

are matters expressly committed to the sound discretion of the trial judge and we review such

decisions only for a clear abuse of discretion. See United States v. Sudderth, 681 F.2d 990, 996 (5th

Cir. 1982).

       Tanner’s alleged arrest for unauthorized use of a vehicle does not bear on a material issue in

the conspiracy case and Rule 405 consequently does not apply. Even if we assume that questions

about the misconduct itself were permissible as bearing on her credibility, Rule 608 specifically

prohibits extrinsic proof of such acts and consequently the district court properly excluded the docket

sheets purporting to detail the arrest. Because the government claimed that the arrest had never taken

place and the docket sheets were in error, and because defendants’ theory that the charges had been

brought and dropped in exchange for Tanner’s cooperation were speculative and unsupported by any

evidence, the district court also had the discretion to prohibit further questions about the alleged

arrest until defendants could find support for their theory. Thus we cannot say the trial judge abused

his discretion in excluding evidence of Tanner’s alleged arrest.

III. Multiple and Single Conspiracies

       Defendants William Thrash, James Buster Moore, Francis Williams and Jody Moore argue

that their conspiracy convictions are invalid because although the indictment charged a single


                                                  12
cocaine distribution conspiracy involving all defendants, the proof at trial established only multiple

individual conspiracies between the various defendants and Rosa Mae Williams.         We do not reverse

convictions on this ground unless the variance is material and substantially prejudiced the

defendants. United States v. Alred, 144 F.3d at 1414 (11th Cir. 1998). In determining whether any

variance was material, we view the evidence in a light most favorable to the government and inquire

whether a reasonable jury could have determined beyond a reasonable doubt that a single conspiracy

existed. United States v. Coy, 19 F.3d 629, 633 (11th Cir. 1994). We will not disturb the jury’s

determination that the defendants were engaged in one far-reaching conspiracy if that finding was

supported by substantial evidence. Alred, 144 F.3d at 1414 citing United States v. Calderon, 127

F.3d 1314, 1327 (11th Cir.1997). To decide whether the jury could have found a single conspiracy,

we review "(1) whether a common goal existed; (2) the nature of the underlying scheme; and (3)

the overlap of participants." Id. Only if we conclude that the proof at trial established only multiple

individual conspiracies do we examine whether any substantial prejudice resulted to the defendants.

       Appellants acknowledge that both Rosa Mae Williams and Chico Moore functioned as

cocaine suppliers to many of the co-defendants, and thus that there were numerous individual

conspiracies to distribute cocaine between these suppliers and the lower-level dealer defendants.

They argue, however, that because the evidence at trial failed to link the various suppliers, dealers

and buyers to each other in an all-inclusive conspiracy, the single-conspiracy convictions violated

Kotteakos v. United States, 328 U.S. 750, 66 S.Ct. 1239, 90 L.Ed. 1557 (1946) (holding that if at trial

the government produces evidence that each defendant had a conspiratorial relationship with a single

outside person, but fails to show that the defendants also were aware of and conspired with each

other, the government has proved only multiple individual conspiracies rather than one agreement


                                                  13
encompassing all defendants). We disagree with appellants and find the situation before us

distinguishable from Kotteakos.

       At trial, Delacey Caldwell testified that he frequently sold cocaine on Ebenezer Road, the

street running through Laurel Hill, where most of the individual drug sales took place. He stated that

J.W. Moore, Buster Moore, Claudell Smiley and Rosa Mae Smiley would frequently buy cocaine

from an outside supplier named Luis. These four (who, in addition to Chico Moore, the prosecution

refers to as the “major players” in the drug distribution ring) would then sell to the other defendants,

including Delacey Caldwell, who would then deal the drugs on the street to individual buyers

(Rec.20:1830). Thus, when Delacey Caldwell went to deal drugs he would first buy a quantity from

Rosa Mae or Claudell, or, if neither had a supply, from J.W. or Buster Moore (Rec.20-1831). To

assist the sales, while there were dealers on the street Rosa Mae Smiley would monitor a police

scanner that she kept in her trailer and, when she received notice of police presence in the Laurel Hill

area, would come out and notify the dealers, who would then temporarily get off the street (Rec.20-

1832). Similarly, Chico Moore testified that before he was arrested he would supply drugs to various

members of the conspiracy and gave testimony that specifically indicates the members of the

conspiracy were working in conjunction with him and others to achieve a common goal of

purchasing and distributing drugs. For example, he testified that on at least one occasion he spoke

with his cousins Jody and Buster Moore about arranging for a drug purchase in another town, Fort

Watson, and that at other times he had bought and sold cocaine both with Buster Moore and Thrash

Williams (Rec.22-2329-30, 2356). He also testified that he had previously lived with Francis

Williams, during which time Claudell Smiley would come to their house to purchase cocaine, and

discussed transactions with Rosa Mae Smiley (Rec.22-2346, 2371). The remainder of the record is


                                                  14
replete with testimony connecting the various defendants to one another in their distribution efforts.

Viewing this evidence in a light most favorable to the government, the jury could reasonably have

concluded that the defendants were interconnected in a complex but single scheme to distribute

cocaine in the Laurel Hill area. A reasonable trier of fact could find that all of the defendants were

mutually interested and involved participants in an open Laurel Hill drug market. See United States

v. Adams, 1 F.3d 1566, 1584 (11th Cir.1993); United States v. Reed, 980 F.2d 1568, 1581 (11th Cir.

1993). Accordingly, we find that there was no material variance between the indictment and the

proof presented at trial.

IV. Proof of a Single Conspiracy

        Appellants William Thrash, James Buster Moore, Francis Williams and Jody Moore next

contend that insufficient evidence was presented to prove their involvement in a single large-scale

conspiracy. To sustain a conviction for conspiring to distribute narcotics the government must prove

that 1) an agreement existed between two or more persons to distribute the drugs; 2) that the

defendant at issue knew of the conspiratorial goal; and 3) that he knowingly joined or participated

in the illegal venture. United States v. Guerrero, 935 F.2d 189, 191 (11th Cir. 1991). “The

government may establish a defendants’ knowing participation in the conspiracy through proof of

surrounding circumstances, such as acts committed by the defendant that furthered the purpose of

the conspiracy.” Id. The evidence discussed above is sufficient basis from which the jury could

have concluded that all three of these prongs were met and defendants were consequently guilty of

participating in a single distribution conspiracy.

V. Venue




                                                 15
       Appellants James Moore, William Thrash, Francis Williams and Jody Moore next claim that

the district court for the Middle District of Alabama was an improper venue in which to hold the

trial. They argue first that the government erroneously relied on Chico Moore’s testimony, in which

he stated that he made numerous cocaine buys in Alabama, in determining the geographical

boundaries of the conspiracy. Appellants base this argument on their now discredited claim that the

government failed to prove a single conspiracy involving all defendants and consequently venue

must be determined with respect to each individual conspiracy, considering only the locale of the

acts constituting that particular crime. Defendants further argue that in determining proper venue

the district court should not have considered the May 27, 1993 arrest of Willie Sconiers in Andalusia,

Alabama, because he was subsequently acquitted. We find this latter argument to be without merit.

       “This Court reviews a challenge to venue in the light most favorable to the government, and

makes all reasonable inferences and credibility choices in favor of the jury verdict when deciding

whether the government has proved, by a preponderance of the evidence, that an offense has

occurred in the trial district.” United States v. Smith, 918 F.2d 1551, 1557 (11th Cir. 1990). Title

18 of the United States Code, governing the jurisdiction and venue of the federal courts, provides

that “any offense begun in one district and completed in another, or committed in more than one

district, may be inquired of and prosecuted in any district in which such offense was begun,

continued, or completed.” 18 U.S.C. 3237(a). Where a conspiracy is concerned, venue is thus

proper in any district where “an overt act” was committed in furtherance of the conspiracy. Smith,

918 F.2d at 1557. The overt act need not be committed by a defendant in the case; the acts of

accomplices and unindicted co-conspirators can also expose the defendant to jurisdiction. See

United States v. Delia, 944 F.2d 1010, 1014 (2d Cir. 1991). Moreover, the fact that a majority of a


                                                 16
conspiracy’s activity took place in a venue other than the one where the trial takes place does not

destroy venue. U.S. v. Dabbs, 134 F.3d 1071, 1079 (11th Cir. 1998).

       As discussed above, the government proved that William Thrash, James Buster Moore,

Francis Williams and Jody Moore were involved in a single drug distribution conspiracy, one of the

participants of which was Chico Moore. The defendants do not dispute that Chico Moore’s

testimony established that he and other defendants engaged in numerous overt acts in furtherance

of the conspiracy in the geographic area encompassing the Middle District of Alabama. Nor do they

dispute, as the district court observed, that several other witnesses, including Shirley Tanner, Timmy

Barlow, Delacey Caldwell, Sylvia Matthews, Mike Stewart and Tony Harrison, provided similar

testimony. For example, Sylvia Matthews testified that Chico Moore and J.W. Moore would come

to her home in Andalusia, Alabama, to sell her cocaine. Having established a single conspiracy, the

government only had to show that one co-conspirator took such acts within the district court’s venue

which, in light of the testimony presented at trial, we find it did.3

VI. Claims Based on the Sentencing Guidelines

       The defendants attack their sentences on various grounds. We observe at the outset that we

will not disturb the district court’s determination on these matters unless its decision was clearly




       3
          The testimony discussed in this section is alone sufficient to establish venue in the Middle
District of Alabama, and we consequently need not discuss appellants’ argument that in determining
venue the district court should not have considered the arrest of Willie Sconiers in Andalusia,
Alabama. We note, however, that the acquittal of a co-defendant is a reflection only of a lack of
proof of his guilt beyond a reasonable doubt and is thus analytically distinct from the determination
of whether the government proved by a preponderance of the evidence that the acquitted party acted
in furtherance of the conspiracy in a particular geographic location. See, United States v. Nocoll,
664 F.2d 1308, 1311 (5th Cir. Unit B, 1982) overruled on other grounds by United States v. Henry,
749 F.2d 203 (1984).
                                                  17
erroneous. U.S. v. Gates, 967 F.2d 497 (11th Cir. 1992); United States v. Robinson, 935 F.2d 201,

205 (11th Cir. 1991).

        A. Base Sentencing Levels

        Defendants William Thrash, James Buster Moore, Jody Moore and Francis Williams argue

that the trial court erred in determining the amount of cocaine attributable to them for purposes of

determining their base offense level under Guideline §1B1.3(a). At sentencing, the government bore

the burden of establishing the drug quantity level by a preponderance of the evidence and we reverse

the sentencing court’s drug determination only if it was made in clear error. United States v.

Mertilus, 111 F.3d 870, 873 (11th Cir. 1997). In determining the base level of the charged offense,

the district court must consider as relevant all conduct actually undertaken by, or taken at the

direction of, the defendant, §1B1.3(a)(1)(A), and, in the case of a conspiracy, all acts by other

participants that were both reasonably foreseeable and in furtherance of the conspiracy,

§1B1.3(a)(1)(B). See also §1B1.3(a) Application note 2. “Even if the court does not make

individualized findings regarding the scope of the defendant’s criminal activity and the contraband

quantities reasonably foreseeable at his level of participation, the sentence can be upheld if the record

supports the district court’s determination of the drug quality, including imputing others’ unlawful

acts to the defendant.” Mertilus, 111 F.3d at 873 citing United States. v. Ismond, 993 F.2d 1498,

1499 (11th Cir. 1993).

        James Buster Moore’s sentence was based on the sentencing court’s determination that, while

a member of the Laurel Hill conspiracy, he was involved in transactions totaling between 1.5 to 5

kilograms of cocaine (Rec.40:6-9). At sentencing, the government called Chico Moore, who testified

that during the two-year period (1991-1993) that Buster was a member of the conspiracy Moore had


                                                   18
sold between one-half and one kilogram of cocaine to Buster (Rec.40:6-9); that Buster and his

brother had been arrested in possession of at least 54 grams (Rec.40:12); and that Buster regularly

sold $50 rocks (or “cookies”) to at least four runners.4 Delacey Caldwell, a former crack addict who

was indicted and charged with being part of the Laurel Hill conspiracy, also testified that between

1992 and 1993 he bought between two and three ounces of crack from Buster (Rec.40:42-3); that he

had witnessed Buster buy one or two ounces from Claudell Smiley (Rec.40:45); and that he knew

of five or six other runners who regularly purchased from Buster as well (Rec.40:43). In addition,

several of the witnesses at trial testified that they had either witnessed or participated in several more

transactions with Buster Moore. In light of this evidence, the district court’s determination that the

defendant’s base offense level should be predicated on transactions totaling 1.5 to 5 kilograms of

crack cocaine was not clearly erroneous.

        The remaining three defendants contesting their base sentences, William Thrash, Jody Moore

and Francis Williams, were each assigned a base cocaine level of between 500 milligrams and 1.5

kilograms. The sentencing court did not err in setting these levels. For four to six months during

1991, Jody Moore began buying cocaine from his cousin Chico Moore, who estimated that he sold

Jody a total of one-quarter kilogram during that period (Rec.42:18-9). In addition, Chico testified

that Jody accompanied him on several purchasing trips outside of Laurel Hill, where they bought a




        4
          As do several other appellants, Buster insists that Chico Moore was not part of the Laurel
Hill conspiracy and consequently argues that the district court should not have considered
transactions involving Chico in determining the base offense level. There is clearly no merit to this
argument. Chico Moore was one of the twenty-seven defendants charged in this case and has
pleaded guilty to the conspiracy to possess and distribute charges. We have upheld the verdict of
a single conspiracy in which Moore was a co-conspirator. Thus, their joint drug activities clearly
constitute acts in furtherance of the conspiracy under §1B1.3(a)(1)(B).
                                                   19
total of approximately 20 ounces, or approximately 560 grams. Id. This testimony alone establishes

that Jody Moore was involved with a minimum of 500 milligrams of cocaine.

       Similarly, Francis Williams’ participation in various drug buys with Chico Moore likewise

puts her well over the 500 milligram mark. The evidence establishes that she and Chico lived

together and that he regularly sold cocaine out of their home, often with her present and assisting,

in sales totaling at least a half kilogram (Rec.22:2361-2). Additionally, she went on several

purchasing trips with Chico, on at least one of which he bought a full kilogram and Williams assisted

by folding the money. (Rec.37:21).

       Finally, William Thrash argues that in sentencing him the trial court erred when it relied not

on his own conduct but on conduct of his co-conspirators, particularly Chico Moore. We disagree.

The evidence shows that during 1993 (the only year of the conspiracy that Thrash lived in Laurel

Hill), he dealt repeatedly with Chico Moore; took Chico on a 22-gram buy from Thrash’s regular

sources (Rec.22:2350-51); was fronted between a half- and a quarter-ounce of cocaine by Chico on

numerous occasions (Rec.22:2351-53); regularly sold the fronted cocaine in Laurel Hill

(Rec.22:2351); traveled to Crestview with Chico to make a $1,600 purchase (Rec.22:2355-56); and

to Pensacola to buy 2 ounces for $2,000 from one of Chico’s sources. At this level of involvement

it was evident to William Thrash that Chico Moore was a major drug supplier in the Laurel Hill area,

and his buys and sells in this capacity were reasonably foreseeable to Thrash and clearly in

furtherance of the cocaine distribution conspiracy.

       B. Firearm Enhancement

       Defendants Arlutha Smiley, Clennon Matthews and Jody Moore argue that the district court

erred in enhancing their sentence classification under U.S.S.G. §2D1.1(b)(1), which provides for a


                                                 20
two-point increase in drug trafficking cases where the defendant possessed a firearm. A defendant’s

sentence may also be enhanced for possession by a co-conspirator if (1) the actual possessor is

charged as a co-conspirator; (2) the co-conspirator possessed the firearm in furtherance of the

conspiracy; and (3) the defendant who receives the enhancement was involved in the conspiracy at

the time of the possession. United States v. Otero, 890 F.2d 366, 367 (11th Cir. 1989) (per curiam).

See also United States v. Gates, 967 F.2d 497 (11th Cir. 1992) cert. denied, 506 U.S. 1011 (1992).

The enhancement is only appropriate if the government establishes these facts by a preponderance

of the evidence. See U.S. v. Ignancio Munio, 909 F.2d 436, 439 (11th Cir. 1990) cert. denied, 499

U.S. 938 (1991).

       Four of the appellants’ co-conspirators possessed firearms during the course of the

conspiracy: Delacey Caldwell was videotaped holding a gun during one drug transaction, and he

later testified that guns were carried for protection; nineteen guns were recovered from Rosa Mae’s

home, the focal point of many of the largest deals; the police found a loaded gun next to a quantity

of crack cocaine under the sofa cushion on which Arlutha Smiley was sleeping when he was

arrested; and Claudell Smiley gave his runners guns to use to protect their cocaine cargo (Rec.38–13,

14, 19; 20:34-36). This evidence establishes all three prongs of the Otterro test and the sentencing

court’s enhancement of appellants’ sentences was consequently not clearly erroneous.

       C. Employment Record

       Arlutha Smiley argues that he is entitled to a downward reduction in his sentence on the basis

of a favorable employment record and the fact that he has substantial family responsibilities.

Guidelines §5H1.5 provides that although a defendant’s employment record is not usually relevant

in determining sentence modification, it may be relevant in determining the condition of probation


                                                 21
or supervised release, such as the appropriate number of hours of home detention.          Similarly,

Guidelines §5H1.6 provides that although family ties and responsibilities are not usually relevant

in determining sentence modification, they might be relevant to determining the amount of

restitution or fine.

        In United States v. Mogel, 956 F.2d 1555 (11th Cir. 1992), the court considered these

guidelines and explained that to overcome their narrow realm of applicability a defendant must show

that his employment and family concerns were “present to a degree substantially in excess of that

which ordinarily is involved in the offense.” Arlutha Smiley presented evidence that he has

consistently held a job as a truck driver and has a seven-year old son to whom he contributes

support. These facts do not, however, distinguish him significantly from the rest of the general

population and the district court did not err in denying this departure.

        D. Minor or Minimal Participant

        Under U.S.S.G. § 3B1.2, the sentencing court must reduce a defendant’s offense level by four

levels if it determines that the defendant was a “minimal” participant in the convicted offense,

U.S.S.G. §3B1.2(a), or by two levels if the defendant was a “minor” participant. U.S.S.G. §3B1.2(b).

A “minimal participant” is any conspiracy defendant who is “plainly among the least culpable of

those involved in the conduct of a group.” U.S.S.G. §3B1.2, Application note 1. A “minor

participant” is any defendant who is “less culpable than most other participants, but [his] role could

not be described as minimal.” U.S.S.G. §3B1.2, Application note 3. The application note further

provides:

        It is intended that the downward adjustment for a minimal participant will be used
        infrequently. It would be appropriate, for example, for someone who played no other
        role in a very large drug smuggling operation than to off load part of a single


                                                 22
       marihuana shipment, or in a case where an individual was recruited as a courier for
       a single smuggling transaction involving a small shipment of drugs.

Id. at notes 2 and 3. Defendant bears the burden of showing the appropriateness of this departure

by a preponderance of the evidence. Ignancio Munio, 909 F.2d at 439. The district court,

considering a drug distribution conspiracy, is justified in denying a downward departure under these

sections to any defendant who regularly sells or purchases drugs, U.S. v. Lokey, 945 F.2d 825 (5th

Cir. 1991), or to any defendant who serves as a liaison between other co-conspirators or arranges

transactions, U.S. v. Gates, 967 F.2d 497 (11th Cir. 1992).

       Francis Williams and James Buster Moore were classified as minor participants under

§3B1.2(a). They contend, however, that the district court should have classified them as minimal

participants under §3B1.2(b) and granted them an additional two-level downward departure. We

disagree. As discussed above, although Francis Williams undertook few, if any, independent drug

transactions, she was heavily involved in Chico Moore’s regular Laurel Hill deals and cocaine

purchasing trips outside of the area. With respect to Buster Moore’s claim, Delacey Caldwell

testified that Moore sold him, and at least five other persons, cocaine for personal use and

redistribution over a two-year period (Rec.40:41-42). In light of both Williams’ and Caldwell’s

extensive involvement in numerous transactions, we cannot say that the district court clearly erred

in refusing to classify them as minimal participants.

       Jody Moore claims that he is entitled to classification as a minor participant because his

involvement was primarily for personal use instead of distribution. As previously discussed,

however, the evidence establishes that he accompanied his cousin Chico Moore on numerous




                                                23
substantial cocaine purchases and consequently we find that the district court did not err in finding

that he was not among the less culpable of defendants.

       E. Supervisory Role

       Clennon Matthews argues that the district court erred in increasing his sentence level by three

points for being a manager or supervisor of at least one other person in a criminal organization that

involved five or more participants. U.S.S.G. § 3B1.1(b) and Application note 2. Among other

factors, the sentencing court should consider the nature of defendant’s participation in the conspiracy

as well as his use and recruitment of other members. Id. at note 4. In a drug distribution case such

as this one, the management enhancement is appropriate for a defendant who arranges drug

transactions, negotiates sales with others, and hires others to work for the conspiracy. U.S. v.

Stanley, 24 F.3d 1314, 1323 (11th Cir. 1994); U.S. v. Clavis, 956 F.2d 1079, 1096 (11th Cir. 1992).

       Matthews argues that his sentence should not have been enhanced for a managerial role

because he did not have control over others or the power to force them to engage in criminal acts.

This argument misinterprets the relevant inquiry under the guidelines – control over co-conspirators

is not required. Matthews does not dispute that the evidence at trial established that he fronted or

directly sold cocaine to numerous “runners” who would then sell the drug to buyers along Ebenezer

road, giving Matthews the resulting profit (Rec.27:18-9). In exchange for this service the runners

would generally be entitled to a small amount of cocaine for their own personal use. This undisputed

activity was sufficient to justify the sentencing court’s enhancement under §3B1.1(b).

       F. Acceptance of Responsibility

       Claudell Smiley and Clennon Matthews argue that the district court erred in denying their

request for a two-point decrease under U.S.S.G. §3E1.1, which permits the decrease if the defendant


                                                  24
“clearly demonstrates acceptance of responsibility for his offense.” Another point may be subtracted

if defendant shows that he provided timely information about his involvement or gave the

prosecution timely notice of his intent to plead guilty. We have observed that “[t]he district court

is in a unique position to evaluate whether a particular defendant has truly accepted the

responsibility for his actions.” U.S. v. Hromada, 49 F.3d 685, 691 (11th Cir. 1995). Accordingly,

we will not disturb its determination of this issue unless we find the denial lacked foundation.

United States v. De La Rosa, 922 F.2d 675, 680 (11th Cir. 1991).

       The district court denied Clennon Matthew’s request because he admitted at sentencing that

he had continued to use marijuana while the trial was pending. The guidelines provide that the

sentencing judge must consider all relevant information, including whether the defendant has

voluntarily terminated the criminal conduct. See also United States v. De La Rosa, 922 F.2d 675,

680 (11th Cir. 1991). Matthew’s continued use of illegal drugs constitutes in part a continuation of

the offense for which he was indicted and the district court’s denial of the decrease was consequently

not clearly erroneous.

       Claudell Smiley argues that he is entitled to a decrease in his sentence because although he

did not cooperate prior to trial or testify, after his conviction he agreed to give a statement to the

government for use in later prosecutions of additional members of the drug trade. In exchange for

this cooperation, the prosecution recommended a five-point downward departure which the district

court accepted at sentencing. Claudell maintains that his cooperation entitles him to an additional

two-point reduction for acceptance of responsibility. We disagree.

       Although a defendant’s failure to plead guilty does not automatically preclude a reduction

for acceptance of responsibility, only in rare situations will a defendant who is convicted at a trial


                                                 25
be entitled to the decrease. U.S.S.G. §3E1.1, Application Note 2. The adjustment “is not intended

to apply to a defendant who puts the government to its burden of proof at trial . . . is convicted, and

only then admits guilt.” Id. There are rare circumstances in which the reduction is allowed for a

tried and convicted defendant, such as where he went to trial only to assert and preserve

constitutional and other issues that do not relate to factual guilt. Id. Even then, however, the district

court’s determination of whether to grant the reduction should be “based primarily upon pre-trial

statements and conduct.” Id. Claudell Smiley did not cooperate with the government during the

investigation and forced the prosecution to seek a conviction by trial. Particularly in light of the

five-point downward departure that he has already been granted in exchange for his post-trial

cooperation, the district court did not clearly err in denying the additional reduction.

VII. Constitutionality of Crack Cocaine Sentencing Guidelines

        Under 21 U.S.C. §§841 and 846, and the corresponding sentence enhancement provisions

at U.S.S.G. §2D1.1, an individual convicted of dealing or possessing crack cocaine (an intense form

of cocaine base) is subject to longer sentences than a person convicted of dealing or possessing the

same amount of powdered cocaine. Specifically, crimes involving 50 grams or more of cocaine base

(crack) are subject to the same 10 years minimum sentence as crimes involving 5,000 grams of

cocaine powder (commonly known as the “100 to 1 ratio”). See 21 U.S.C. §841(b)(1)(A)(iii)

(cocaine base provision); 21 U.S.C. §841(b)(1)(A)(ii)(II) (cocaine powder provision); U.S.S.G.

§2D1.1(a)(3). Since their enactment, these sentencing provisions have been attacked on the ground

that the sentencing disparity violates the Equal Protection Clause because crack cocaine convictions

tend to involve poor urban African-American defendants while powder cocaine use is more common

among wealthier whites. The sentencing disparity, this argument goes, results in impermissible


                                                   26
racial discrimination by subjecting black defendants to stiffer penalties for similar offenses. The

Supreme Court recently refused to review the Eleventh Circuit’s rejection of this argument and there

is no reason for us to reconsider the issue here. See United States v. Sloan, 97 F.3d 1378 (11th Cir.

1996) cert. denied, 117 S.Ct. 2459 (1997); see also United States v. Munoz-Realps, 21 F.3d 375

(11th Cir. 1994). The various circuit courts agree that there are numerous legitimate and non race-

related reasons why Congress may have included the distinction between cocaine base and cocaine

powder, and it is not for the courts to interfere in that determination. See, e.g., United States v.

Jackson, 84 F.3d 1154 (9th Cir. 1996) (citing valid reasons for sentence disparity, such as crack’s

greater concentration and intensity, the youth of its users and sellers, the low per-dose cost resulting

in easy distribution, and the violence frequently correlated with the use and dealing of the drug);

U.S. v. Williams, 982 F.2d 1209 (8th Cir. 1992) (same); U.S. v. Galloway, 951 F.2d 64 (5th Cir.

1992) (same). These legitimate goals defeat challenges to the guidelines under the Equal Protection

clause.



VIII. Erroneous Crack Cocaine Jury Instruction

          Before releasing the jury to deliberate, the district court judge charged the jury on crack

addiction with the following statement:

          Now from time to time you have heard that some of the defendants were addicted to
          crack cocaine or other controlled substances. Mere addiction to crack cocaine or any
          other controlled substance is not a defense to possession with intent to distribute
          crack cocaine, or conspiracy to possess with intent to distribute crack cocaine.
          However, if the defendant were under the influence of crack cocaine such that it
          destroyed the ability to form the criminal intent required in each offense, then you
          cannot convict the defendant of that offense.




                                                  27
Appellant Jody Moore argues that the last sentence of the jury instruction should have provided that

“if the defendant were addicted to crack cocaine,” rather than “under the influence of crack cocaine.”

Defendant argues that the use of the latter phrase was confusing to the jury and laid out an incorrect

standard under 21 U.S. C. §802(1), which defines an “addict” as

         [a]ny individual who habitually uses any narcotic drug . . . who is so far addicted to
         the use of narcotic drugs as to have lost the power of self control with reference to
         his addiction.

         Where a defendant’s ability to form the specific intent to commit a crime is at issue, it is

appropriate to examine only evidence relating to the defendant’s specific state of mind at the time

of the charged offense. U.S. v. Cameron, 907 F.2d 1051, 1067 (11th Cir. 1990). The record here

reveals that the trial court opted to use the phrase “under the influence” of cocaine because it wanted

to make clear to the jury that a finding that a particular defendant was an addict did not permit the

jury to automatically conclude that he or she would have been unable to form the specific intent

necessary to engage in the conspiracy. Thus, the trial judge’s instruction in this case was designed

to appropriately narrow the jury’s focus and we consequently conclude that its use did not constitute

error.

         AFFIRMED.




                                                  28